DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 and 10-20, in the reply filed on 9/30/2020 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 13, the claim recites the limitation “a means for creating an integral compression molded element” (line 2). The claim does not recite sufficient structure, material, or acts to perform the claimed function and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the means is a tool [0079] that has one or more movable portions that operate to create a compression molded element when the mold and tool are employed in a blow-molding process [0009].

Regarding claim 20, the claim recites the limitation “the means forms a recess” (lines 1-2). The claim does not recite sufficient structure, materials, or acts to perform the claimed function of forming a recess and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the means is a tool [0079] that has one or more movable portions that operate to create a compression molded element when the mold and tool are employed in a blow-molding process [0009].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim requires the tool to be operated such that it forms an opening in the integral compression molded element, which implies that the integral compression molded element existed prior to the opening being formed. However, claim 1 requires the operation of the tool to create the integral compression molded element. It is unclear how the tool could operate such that it simultaneously forms an integral compression molded element and forms an opening within a preexisting compression molded element. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the integral compression molded element to be formed by the tool such that it has an opening within it.

Regarding claim 12, there is insufficient antecedent basis for the limitation “the melted plastic” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the claim will be interpreted as if it depended on claim 11.

Regarding claim 20, there is insufficient antecedent basis for the limitation “the means” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the interpretation of this limitation under 35 USC 112(f) as set forth above will be used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell (US 3,928,522), as evidenced by Design Guide (A Design Guide on Optimizing Parting Lines in Injection Molding, Rapid Direct, https://www.rapiddirect.com/blog/parting-line/).

Regarding claims 1 and 10, Farrell discloses a method for making blown plastic containers which have a hollow handle on one side of one piece construction with the body of the container (column 1, lines 7-17). The blow mold (figure 1, reference numeral 14) has an upper section (figure 3, reference numeral 30) and a lower section that adjoin each other along a horizontal plane (column 2, lines 67-68, column 3, lines 1-12, figure 3, reference numeral 32). A part of the mold forms a handle portion (figure 2, reference numeral 38) through which a semi-circular plunger (figure 2, reference numeral 40), which is considered to meet the claim limitation of a tool, slides up and down along a guideway (column 2, lines 67-68, column 3, lines 1-12, figure 2, reference numeral 42). A part of the lower surface of the handle portion is formed by a support (figure 2, reference numeral 44) moves up and down a continuation of the guideway (column 3, lines 13-20, figure 2, reference numeral 44). In operation, a parison is inflated by blowing until it reaches the walls of the cavity (column 3, lines 21-34, figure 2, reference numeral 36). The plunger and support apply pressure to opposite sides of the hollow center portion in the handle portion of the parison and collapse it (column 3, lines 55-61). The plunger moves downward and passes completely through the molding cavity (column 3, lines 62-68, column 4, lines 1-5) to form a main grip portion of a handle (column 5, lines 6-20, figure 3, reference numeral 92). The interior of the handle is considered to meet the claim limitation of an integral compression molding element since it is formed integrally with the parison and was formed by compression between the plunger and support. Farrell does not explicitly disclose the parting line located at a different location from the compression molded element.
Design Guide teaches that a parting line is a line that manifests itself on injection molded parts as a line that runs along the entire perimeter of the part (page 1, bottom) that corresponds to the locations in the part where the two molds have contact each other (page 2, How are Parting Lines Formed?). It is therefore evident that the internal portion of the handle of Farrell, which was formed by compression molding, would not have any portion of the parting line of the product of Farrell since the mold halves only touch the outermost surfaces of the parison.

Regarding claims 2 and 14, it is evident that the interior of the handle is formed only by the plunger since Farrell does not disclose any additional steps during the first blow molding operation.

Regarding claims 3 and 15, it is evident that no portion of the interior of the handle is formed by the mold since Farrell discloses that the handle is a continuous piece of material until the plunger moves downward (column 3, lines 55-61).

Regarding claims 5 and 17, Farrell discloses that the plunger moves vertically downward while (column 3, lines 55-61) the mold halves meet along a horizontal plane (figure 3).

Regarding claims 6 and 18, Farrell discloses that the plunger and support collapse a portion of the handle of the parison (column 3, lines 55-61), which is considered to meet the claim limitation of forming an opening interpreted as set forth above.

Regarding claims 7 and 19, Farrell discloses that the handle portion formed by the mold halves is recessed with respect to the rest of the parison (figure 2), and is therefore considered to meet the claim limitation of a tack off since applicant’s specification discloses that a tack off is an internal surface area of a blow molded structure that is depressed [0010].

Regarding claim 11, Farrell discloses that the plunger and support apply pressure to collapse the hollow center portion into each other between the plunger and support (column 3, lines 55-61). The plunger then presses the support downwards until it reaches a discharge outlet (column 3, lines 62-68, column 4, lines 1-5, figure 2, reference numeral 54) where the material sheared from the handle portion is removed form the mold (column 4, lines 6-18). It is evident that this compression occurs inside the mold since the plunger and support move within the mold halves (figure 2), and that the plastic is in melted state since the plastic that remains is formed into a bail handle (column 5, lines 6-20, figure 3, reference numeral 92), which would not be possible if the plastic material were solidified when the plunger operates.

Regarding claim 12, Farrell discloses that the container is in the form of a unitary pierce (abstract) that has no surface imperfections (figure 3), which is considered to meet the claim limitation of not having a blowout.

Regarding claim 13, Farrell discloses a method for making blown plastic containers which have a hollow handle on one side of one piece construction with the body of the container (column 1, lines 7-17). The blow mold (figure 1, reference numeral 14) has an upper section (figure 3, reference numeral 30) and a lower section that adjoin each other along a horizontal plane (column 2, lines 67-68, column 3, lines 1-12, figure 3, reference numeral 32). A part of the mold forms a handle portion (figure 2, reference numeral 38) through which a semi-circular plunger (figure 2, reference numeral 40), which is considered to meet the claim limitation of a means as interpreted under 35 USC 112(f), slides up and down along a guideway (column 2, lines 67-68, column 3, lines 1-12, figure 2, reference numeral 42). A part of the lower surface of the handle portion is formed by a support (figure 2, reference numeral 44) moves up and down a continuation of the guideway (column 3, lines 13-20, figure 2, reference numeral 44). In operation, a parison is inflated by blowing until it reaches the walls of the cavity (column 3, lines 21-34, figure 2, reference numeral 36). The plunger and support apply pressure to opposite sides of the hollow center portion in the handle portion of the parison and collapse it (column 3, lines 55-61). The plunger moves downward and passes completely through the molding cavity (column 3, lines 62-68, column 4, lines 1-5) to form a main grip portion of a handle (column 5, lines 6-20, figure 3, reference numeral 92). The interior of the handle is considered to meet the claim limitation of an integral compression molding element since it is formed integrally with the parison and was formed by compression between the plunger and support. Farrell does not explicitly disclose the parting line located at a different location from the compression molded element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 3,928,522), as evidenced by Design Guide (A Design Guide on Optimizing Parting Lines in Injection Molding, Rapid Direct, https://www.rapiddirect.com/blog/parting-line/) as applied to claims 1 and 13 above, and further in view of Kelley (US 8,636,944).

Regarding claims 4 and 16, Farrell discloses all the claim limitations as set forth above. Farrell does not explicitly disclose the movement of the plunger being delayed about 10 to 20 seconds after inflation of the parison.
Kelley teaches a method of making a plastic container having a deep insert base that is relatively displaced with respect to a standing ring of the container (abstract) by a fourth movable mold portion (column 5, lines 65-67, column 6, lines 1-8) within about 10 seconds after the container blank is formed so that substantially cooling of the base has not occurred and the plastic material retains a substantial amount of stretchabilty and flexibility.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delay operation of the plunger of Farrell by about 10 seconds after the blow molding process. One would have been motivated to do so since Kelley teaches that about 10 seconds is a suitable time to reshape an inflated container blank using a movable mold portion. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 3,928,522), as evidenced by Design Guide (A Design Guide on Optimizing Parting Lines in Injection Molding, Rapid Direct, https://www.rapiddirect.com/blog/parting-line/) as applied to claim 1 above, and further in view of Uhlig (US 4,170,622).

Regarding claim 8, Farrell discloses all the claim limitations as set forth above. Farrell does not explicitly disclose forming a recess using the plunger.
Uhlig teaches a method for reinforcing blow molded battles by providing grooves in its exterior surface (abstract), which are considered to meet the claim limitation of recesses. The grooves are formed by movable pads recessed within the walls of the mold halves adjacent locations at which reinforcement ribs are to be located on the finished bottles (column 56, lines 36-50, figure 6, reference numeral 43). It is evident that the ribs are not located at the parting lines of the mold since the pads that form them are recessed within the molds, and therefore do no extend to the ends of the molds.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reinforce the containers of Farrell with the ribs of Uhlig by combining the plunger of Farrell with the pads of Uhlig. One would have been motivated to do so since Uhlig teaches that ribs reinforce blow molded plastic bottles.

Regarding claim 20, Farrell discloses all the claim limitations as set forth above. Farrell does not explicitly disclose forming a recess using the plunger.
Uhlig teaches a method for reinforcing blow molded battles by providing grooves in its exterior surface (abstract), which are considered to meet the claim limitation of recesses. The grooves are formed by movable pads recessed within the walls of the mold halves adjacent locations at which reinforcement ribs are to be located on the finished bottles (column 56, lines 36-50, figure 6, reference numeral 43). It is evident that the ribs are not located at the parting lines of the mold since the pads that form them are recessed within the molds, and therefore do no extend to the ends of the molds. The combination of the pads and plunger is considered to meet the claim limitation of a tool as interpreted under 35 USC 112(f).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reinforce the containers of Farrell with the ribs of Uhlig by combining the plunger of Farrell with the pads of Uhlig. One would have been motivated to do so since Uhlig teaches that ribs reinforce blow molded plastic bottles.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747